In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00221-CV
     ___________________________

    CARNISHA CAMPBELL, Appellant

                      V.

    TRISHA HIESERMANN, Appellee



  On Appeal from the 352nd District Court
          Tarrant County, Texas
      Trial Court No. 352-307239-19


 Before Sudderth, C.J.; Kerr and Birdwell, JJ.
 Memorandum Opinion by Justice Birdwell
                            MEMORANDUM OPINION

       Pro se appellant Carnisha Campbell appeals from the trial court’s orders

dismissing her suit for want of prosecution and denying her subsequent motion to

reinstate. We affirm.

                                     I. Background

A. Campbell’s Suit

       On April 8, 2019, Campbell sued appellee Trisha Hiesermann for negligence

arising from a 2018 car accident. Campbell, who was represented by counsel, included

discovery requests in her petition. Hiesermann filed an answer on May 10, 2019, with

a general denial and a jury demand. The trial judge entered a Level 2 scheduling order,

requiring the parties to file a joint pretrial order by February 24, 2020, and setting trial

for the week of March 2, 2020.

       On December 20, 2019, after an unsuccessful mediation, Campbell’s counsel

filed a motion to withdraw, in which he stated that Campbell had terminated his

services. He also included in the motion a Lewisville apartment address for Campbell.

The trial judge granted the motion and ordered that “all notices be served” at

Campbell’s Lewisville address. The trial court’s order did not designate an email

address or alternate mailing address for service on Campbell.

       The trial court mailed the March 2, 2020 docket setting notice––and, on

February 6, 2020, mailed an order setting forth pretrial requirements––to Campbell at

the Lewisville address.

                                             2
      On February 7, 2020, Hiesermann filed a motion for continuance, in which she

stated that the parties had exchanged some discovery and that Campbell had

discharged her counsel after the unsuccessful December 2019 mediation. The motion

also stated that in the preceding month, Campbell had been trying to resolve the case

with the insurance adjuster but that medical-lien problems and “the attorney retained

interest” had “complicated settlement discussions.” Hiesermann’s counsel believed

that the problems could be resolved but not before the scheduled March trial setting.

The motion also claimed that depositions needed to be taken but that Campbell had

not responded to Hiesermann’s counsel’s phone calls to schedule them. Additionally,

Hiesermann’s counsel had undergone hip surgery with a lengthy recovery and was still

in physical therapy. The motion’s certificate of service states that it was served on

Campbell by mail at the Lewisville address.

      Hiesermann’s counsel also served a notice of hearing on the motion for

continuance to Campbell at the Lewisville address. But six days later, Hiesermann’s

counsel served a separate verification of the continuance motion on Campbell at a

new apartment address in Irving. According to Hiesermann’s later-filed dismissal

motion, Campbell had informed Hiesermann’s counsel’s assistant by phone that she

“was no longer residing at the Lewisville address” and had moved to Irving.




                                          3
         The trial court granted Hiesermann’s motion for a continuance.1 On May 18,

2020, Hiesermann filed a jury demand and paid the fee. The certificate of service

states that it was served on Campbell via “e-service” at an email address (First Email).

It is unclear from the record how Hiesermann’s counsel became aware of the First

Email.

         Over the next few months, the trial court reset the trial date: first to the week

of May 18, 2020, then to the week of September 28, 2020, and finally to the week of

April 12, 2021. All of the trial court notices were mailed to Campbell at the Lewisville

address. On February 24, 2021, the trial court mailed a docket setting for April 12,

2021, to Campbell at the Lewisville address.

B. Hiesermann’s Motion to Dismiss

         On April 8, 2021, Hiesermann filed a motion to dismiss the suit; the certificate

of service states that it was served on Campbell at the Irving address and via

“E-serve” at the First Email. In the dismissal motion, counsel listed the several times

he had attempted to schedule a deposition over the preceding year. The motion and

attached exhibits detail Hiesermann’s counsel’s attempts to keep the suit moving:

         • He noticed a March 2020 deposition and mailed it to Campbell via certified

         mail at both the Lewisville and Irving addresses. Although he called Campbell


       Although Hiesermann’s later-filed motion to dismiss notes that Campbell “did
         1

not appear at the hearing,” it appears from the record that this hearing was on the
filed motion only, not in-person. The trial court’s order states, “The Court, upon
reviewing the motion, is of the opinion that it is well taken and should be granted.”

                                             4
in advance, she failed to appear. Hiesermann took a certificate of

nonappearance. In the record for that certificate, Hiesermann’s counsel stated

that it was his understanding his office had never received a return showing

that Campbell had picked up the letter at either address. He also stated that

Campbell had been in contact with the insurance adjuster during the preceding

month to discuss resolving the case.

• In an October 2020 letter, he attempted to schedule another deposition for

November 2020; he mailed the letter to Campbell at the Irving address only,

but he also emailed it to her at the First Email. Campbell responded to the

email, stating that she could attend a deposition the week of November 9th.

But Hiesermann’s counsel could not schedule the deposition that week.

• In December 2020, Hiesermann’s counsel sent a letter to Campbell at the

Irving address and First Email, asking to schedule a deposition in February

2021, but Campbell never responded. Counsel then noticed a deposition for

February 5, 2021, mailing the notice to the Lewisville and Irving addresses and

emailing it to the First Email.

• A mailing transaction for the February 2021 deposition notice shows that the

delivery        at   the   Irving      address   was   to    the     “FRONT

DESK[ ]RECEPTION[ ]MAIL ROOM.” The signature on the signature card

is illegible.



                                    5
      • A couple of weeks before the scheduled February 2021 deposition, counsel

      mailed Campbell Zoom instructions to both addresses and the First Email.

      A mailing transaction list for the Lewisville address shows the delivery as

      “LEFT WITH INDIVIDUAL at LEWISVILLE, TX.” The signature was

      “C CAMPBELL.”

      • Campbell failed to appear at the February 2021 deposition, and Hiesermann

      took a certificate of nonappearance.

Based on the foregoing, the motion sought dismissal under the trial court’s inherent

authority for Campbell’s failure to prosecute the suit with due diligence.

      Despite having received a green-card signature and delivery confirmation in

January 2021 at the Lewisville address––and despite the trial court’s still-effective

order that all notices be sent to Campbell at the Lewisville address––Hiesermann’s

counsel mailed the notice of hearing on the dismissal motion––as he did with the

dismissal motion itself––only to the Irving address; he also emailed it to Campbell at

the First Email.

      The dismissal hearing was set in-person for April 21, 2021. The trial court

granted the motion and dismissed Campbell’s suit without prejudice. Although it is

clear from later proceedings in the record that Campbell did not appear, 2 the dismissal

order stated that the trial court had considered not only the motion, but also the

      2
        At the later hearing on Campbell’s motion for reconsideration of the trial
court’s reinstatement ruling, Hiesermann’s counsel told the trial court, “She did not
show up.”

                                             6
“evidence[] and arguments of counsel and Pro-Se Plaintiff.” [Emphasis added.] The

order was mailed to Campbell at the Lewisville address the same day.

C. Campbell’s Reinstatement Attempts

      1. Motion to Reinstate and Response

      On May 20, 2021, Campbell filed a motion to reinstate, verified by her former

counsel, who also filed a motion to substitute seeking to again appear for Campbell.

Counsel averred that Campbell “did not receive notice of the hearing and thus, did

not appear.” According to the motion, Campbell’s failure to appear was an

“oversight,” and due to accident or mistake rather than conscious indifference. A

hearing on the motion was set for June 2021, but the notice did not say whether the

hearing would be in-person.

      In Hiesermann’s unverified response to Campbell’s reinstatement motion,

Hiesermann’s counsel asserted––contrary to the recitals in the dismissal order––that

Campbell had not appeared at the April 21, 2021 dismissal hearing. He attached a

copy of an email from Campbell to his assistant––from the First Email and dated the

day after he filed the dismissal motion––stating that she would like to schedule the

deposition and leaving her phone number. He also attached an email from Campbell

to him––four minutes later and also from the First Email––stating that she had

experienced a lot of pain in her back and knees and was scheduled for surgery “soon.”

Finally, he attached an email to Campbell at the First Email, in which he stated, “As I

believe you are aware, yesterday evening my office filed a Motion to Dismiss for Want

                                          7
of Prosecution or, in the Alternative, Defendant’s Motion for Sanctions, Motion to

Compel Deposition, relating to the two previous times your deposition was scheduled

and noticed.” The email goes on to say, “We will be contacting the court to get a

hearing date for the court to hear that motion. And we will advise you when the

hearing is scheduled.” The email also says that Hiesermann wanted a ruling on the

dismissal motion before going forward with a deposition.

      Also attached to Hiesermann’s response was a printout showing that Campbell

had been served with the notice of hearing on the dismissal motion via eFile Texas

but that she had not opened the emailed notice; the electronic service address for

Campbell is not listed on the printout, however. This document is the only item in the

record showing service on Campbell via the electronic filing manager.

      Hiesermann also filed an objection to Campbell’s former counsel’s filing

Hiesermann’s verified motion. Hiesermann claimed that whether Campbell received

notice of the dismissal hearing could not have been within her former counsel’s

personal knowledge because Campbell was pro se at the time of the dismissal

motion’s filing. Likewise, Hiesermann contended that Campbell’s former counsel

could not attest to her state of mind at the time of the dismissal hearing.

      The trial court denied Campbell’s reinstatement motion. But it did not rule on

Hiesermann’s separately filed objection.




                                            8
      2. Reconsideration Motion and Hearing

      Campbell then filed a motion for the trial court to reconsider its ruling on the

reinstatement motion. Campbell claimed to be suffering from diagnosed mental-

health issues and to be undergoing treatment. She also claimed that she had

terminated her attorney’s services because of bad advice and that she had called the

trial court’s coordinator about the April 2021 trial setting, only to be told that it had

been cancelled because of the COVID-19 pandemic and that she should wait to hear

about a new trial date. Campbell did not swear to any of the facts in the motion, but

she claimed that she “did not have proper notices of appearances.” She listed her

street address as an apartment in Irving that was different from the Irving address to

which Hiesermann had been mailing correspondence and filings, and she gave a new

email address, different from the First Email.

      Hiesermann again responded, arguing that Campbell’s attempts to give the trial

court a new physical address and email address did not advance her lack-of-notice

argument, that the record shows that Campbell received actual notice of the dismissal

hearing via the First Email, that Campbell had failed to keep the trial court and

counsel apprised of her address changes, that Campbell had been validly served

through the electronic filing manager regardless of whether she had opened the

document, and that the trial court had properly denied the motion to reinstate because

Campbell had shown “virtually no willingness to actively engage in this litigation.”

Hiesermann served the motion to (1) Campbell’s former counsel, (2) the First Email

                                           9
and the new email Campbell identified in her reconsideration motion, and (3) the first

Irving address, not the second, different Irving address that Campbell had identified

in her reconsideration motion.

      The trial court set a hearing on Campbell’s reconsideration motion. At the

July 8, 2021 reconsideration hearing, the trial court did not formally admit evidence

and refused to admit Campbell’s proffered medical-records exhibits3 over

Hiesermann’s lack-of-foundation objection. The court heard argument from

Hiesermann’s counsel, who for the most part reiterated the events as set forth in the

dismissal motion and in the response to the reinstatement motion, including that

Campbell had emailed counsel from the First Email the day after he filed and emailed

her the dismissal motion. Counsel told the court, “[W]e have made every effort and

gone above and beyond attempting to communicate throughout this case to get

depositions, for hearings, everything.”

      Campbell’s counsel stated that Campbell did not dispute Hiesermann’s

recitation of events but urged that the trial court take into account the totality of the

circumstances and her pro se status, “based on all of the issues that she[ was] dealing

with in her life in terms of her medical background.” Counsel also argued that

Campbell’s suit was not frivolous in that there were eyewitness reports that

Hiesermann T-boned Campbell.

      3
       Campbell’s former counsel represented her at the reconsideration hearing. He
contended that the medical records substantiated her claim that she had been
experiencing post-traumatic-stress disorder.

                                           10
      On the record, the trial judge stated,

      I think that the evidence and the record is clear that the defendant did
      everything they could in this case to try to move this case along in an
      expeditious manner and did, in fact, notify your client of different
      hearings that were taking place and your client chose not to respond.

Thus, the court verbally denied the reinstatement motion.

      Campbell then asked to speak, and the trial court allowed her to do so but did

not swear her in.4 Campbell pointed out that Hiesermann’s counsel had undergone

surgery during the suit, and she argued that both parties were responsible in some part

for the delay. She also recognized that she had not understood the importance of

depositions and that she had understood from her former counsel that suits can

sometimes take “a while” to try. She mentioned the 2020 court shutdown and

attributed her discharging her attorney to her mental illness. She denied trying to delay

the litigation and claimed that with her mental illness, she had thought she could

handle starting a two-degree college program along with managing this suit; she

claimed that this burden had caused a “mental crisis.”

      Campbell told the trial court that she was “completely overwhelmed,” that she

had lost her home, that she had been depressed, and that she had withdrawn from

school. She knew that she had “really messed up” and had not done “everything like a



      4
        See Mathis v. Lockwood, 166 S.W.3d 743, 745 (Tex. 2005) (“[T]he oath
requirement was waived when neither [party] raised any objection in circumstances
that clearly indicated each was tendering evidence on the record based on personal
knowledge on the sole contested issue.”).

                                           11
proper lawyer would do.” She also said that she had been “out of [her] mind,”

unstable, and did not know what she was doing.

      After hearing Campbell’s argument, the trial judge stated, “My ruling is based

on the law,” and told Campbell that what she was seeking was an “equitable solution.”

The trial judge thus verbally denied the motion to reconsider.

      Immediately afterward, Campbell reminded the trial judge that Hiesermann had

not sent the notice of hearing on the dismissal motion to the correct address.

Campbell acknowledged communicating with Hiesermann’s counsel by email on

April 9, 2021, but she said she had damaged her phone after that and no longer had

access to the First Email. She told the trial court, “I feel like I should be aware of a

hearing, and so I really wasn’t aware of the hearing.” Campbell claimed to have found

out about the dismissal via phone call from her former attorney.

      Although the trial judge let Campbell speak, he did not change his ruling and

later signed an order denying the motion to reconsider. The order again cited the

motion, the “evidence,” and the arguments of the parties. Campbell filed a notice of

appeal pro se.

                    II. Primary Complaint and Applicable Law

      In her brief, Campbell complains that the trial court committed reversible error

by granting the motion to dismiss for want of prosecution, and by denying her motion

to reinstate the case and motion to reconsider, primarily because she contends that

she never received notice of the dismissal motion or hearing. She also expressly

                                          12
contends that she showed good cause for any delay because of the COVID-19

pandemic’s shutdown of jury trials.

       A party whose case is dismissed for want of prosecution may appeal both the

dismissal and the denial of the reinstatement motion. See Sellers v. Foster, 199 S.W.3d

385, 390 (Tex. App.—Fort Worth 2006, no pet.). Reinstatement of the underlying suit

is warranted if the appellate court determines that the party is entitled to prevail under

either theory. Id. We review both the dismissal and the refusal to reinstate for an

abuse of discretion. Id. In reviewing the refusal to reinstate, we must first look to the

basis for dismissal. Id.

       If a plaintiff does not prosecute her suit to a conclusion with reasonable

diligence, the trial court may dismiss the suit for want of prosecution. See In re Conner,

458 S.W.3d 532, 534 (Tex. 2015) (orig. proceeding). “[D]ismissal for want of

prosecution may be obtained by motion of the trial court or on motion of any party to

the suit.” In re Seidler Oil & Gas Dev., LLC, No. 12-22-00009-CV, 2022 WL 1038102,

at *2 (Tex. App.—Tyler Apr. 6, 2022, no pet.) (mem. op.); Dueitt v. Arrowhead Lakes

Prop. Owners, Inc., 180 S.W.3d 733, 738 (Tex. App.––Waco 2005, pet. denied).

       An insufficiently explained delay of unreasonable duration raises a conclusive

presumption that the plaintiff abandoned her case. Conner, 458 S.W.3d at 534. This

presumption justifies dismissal of a suit under either a trial court’s inherent authority

or Texas Rule of Civil Procedure 165a. Id.



                                             13
      Here, Hiesermann’s motion sought dismissal only under the trial court’s

inherent authority for Campbell’s alleged lack of diligence in prosecuting her suit. A

trial court may consider the following factors in dismissing a case under its inherent

authority: (1) the length of time the case was on file; (2) the extent of activity in the

case; (3) whether a trial setting was requested; and (4) the existence of reasonable

excuses for delay. E.g., Ortiz v. Rodriguez, No. 02-20-00388-CV, 2021 WL 4472623, at

*3 (Tex. App.—Fort Worth Sept. 30, 2021, pet. denied) (mem. op.); Arzate v. Andujo,

576 S.W.3d 755, 759 (Tex. App.—El Paso 2019, no pet.).

                               III. Constructive Notice

      Campbell’s primary challenge to both the dismissal and denial of reinstatement

is that she did not receive adequate notice of the dismissal hearing.

      A party must be provided with notice and an opportunity to be heard before a

court may dismiss a case for want of prosecution under its inherent power. Villarreal v.

San Antonio Truck & Equip., 994 S.W.2d 628, 630 (Tex. 1999); Laguna Madre Constr. Inc.

v. Hope Lumber & Supply Co., LP, No. 13-17-00263-CV, 2018 WL 3583745, at *4 (Tex.

App.—Corpus Christi–Edinburg July 26, 2018, no pet.) (mem. op.). “The failure to

provide adequate notice of the trial court’s intent to dismiss for want of prosecution

requires reversal.” Villarreal, 994 S.W.2d at 630–31. For due-process purposes,

constructive notice is sufficient. Withrow v. Schou, 13 S.W.3d 37, 40 (Tex. App.—

Houston [14th Dist.] 1999, pet. denied).



                                           14
      Although it is clear from the face of Hiesermann’s dismissal motion and notice

of hearing that they were not served on Campbell at the address ordered by the trial

court––in an order that had not been withdrawn at the time of the filing of the

dismissal motion 5––Hiesermann’s counsel served (1) the dismissal motion on

Campbell via the First Email, which she admitted was hers and active on April 9,

2021, the day after the dismissal motion’s filing, and (2) the notice of hearing on

Campbell via the electronic filing manager. 6 See Tex. R. Civ. P. 21a (requiring service

on party “electronically through the electronic filing manager if the email address of

the party or attorney to be served is on file with the electronic filing manager” but

also allowing for service via other means, such as email, when party’s address is not

on file with the electronic filing manager). Service through the electronic filing

manager is complete upon transmission, Tex. R. Civ. P. 21a(b)(3); additionally,

constructive notice can be shown by proof that a document was delivered by email to

the party at the address the party admittedly used during that time, see Manning v.

Johnson, 642 S.W.3d 871, 881 (Tex. App.—Texarkana 2021, no pet.); cf. Nguyen v.


      5
       Although Campbell had a continuing duty to specify where trial setting notices
should be sent to her, Withrow v. Schou, 13 S.W.3d 37, 41–42 (Tex. App.—Houston
[14th Dist.] 1999, pet. denied) (citing Tex. R. Civ. P. 8, 21a), the trial court never
changed its order about where notices to Campbell should be sent, nor did
Hiesermann request the trial court to do so.
      6
       The record is unclear as to how Campbell’s email was on file with the
electronic filing manager, but the electronic filing manager printout in the record
shows service on Campbell and not her former counsel (whose email was required to
be on file with the electronic filing manager).

                                          15
Nguyen, No. 02-20-00070-CV, 2021 WL 3796082, at *10 (Tex. App.—Fort Worth

Aug. 26, 2021, no pet.) (mem. op.) (concluding evidence showed request for

admissions was received when delivered via electronic filing manager and then

opened).

      Additionally, although the trial court initially denied Campbell’s reinstatement

motion, she did receive actual notice of the trial court’s dismissal order in time to file

a motion to reinstate and motion to reconsider, as well as to participate in a hearing.

See In re Estate of Perez-Muzza, No. 04-12-00178-CV, 2013 WL 979128, at *2 (Tex.

App.—San Antonio Mar. 13, 2013, no pet.) (mem. op.) (citing cases uniformly

holding that “when the trial court holds a hearing on a motion to reinstate while the

court had full control of its judgment, and the dismissed party thereby received the

same hearing with the same burden of proof it would have had before the order of

dismissal was signed, no harmful error is shown” (quoting Welborn v. Ferrell Enters.,

Inc., 376 S.W.3d 902, 905–06 (Tex. App.––Dallas 2012, no pet.))); Jackson v. Thurahan,

Inc., No. 14-02-00308-CV, 2003 WL 1566386, at *2 (Tex. App.—Houston [14th Dist.]

Mar. 27, 2003, no pet.) (mem. op.) (citing cases with same holding: “that, when the

trial court grants essentially the same notice and burden of proof at the hearing on a

motion to reinstate, the moving party can establish no harmful error for lack of

notice”); Tex. Sting, Ltd. v. R.B. Foods, Inc., 82 S.W.3d 644, 648 (Tex. App.—San

Antonio 2002, pet. denied). But cf. Yeoung Jin Kim v. Kim, No. 02-19-00228-CV, 2020

WL 5047896, at *8–9 (Tex. App.––Fort Worth Aug. 27, 2020, no pet.) (mem. op.)

                                           16
(holding that reinstatement hearing did not cure any lack-of-notice due-process

concerns because movant had no way of knowing that trial court had erroneously

relied on Rule of Civil Procedure 151 in dismissing counterclaims); Johnson-Snodgrass v.

KTAO, Inc., 75 S.W.3d 84, 89–90 (Tex. App.––Fort Worth 2002, pet. dism’d)

(concluding that plaintiff’s due-process rights were violated, despite receiving hearing

on reinstatement motion after dismissal, when dismissal notice never informed

plaintiff that trial court was considering dismissing under its inherent authority and

thus plaintiff did not have adequate opportunity to refute propriety of inherent-

authority dismissal at hearing).

       We conclude that Campbell has not shown that her due-process rights were

violated by a lack of notice of the dismissal motion and hearing.

             IV. Propriety of Dismissal and Denial of Reinstatement

       Campbell’s reinstatement motion raised the lack of notice issue but also

claimed that her failure to appear was due to accident or mistake, which implicitly

invokes Rule 165a(3). Tex. R. Civ. P. 165a(3). Although we note that Rule 165a(3)’s

reinstatement standard “applies [only] to cases dismissed for failure to appear,” rather

than to cases dismissing under the trial court’s inherent authority, Maida v. Fire Ins.

Exch., 990 S.W.2d 836, 840 (Tex. App.—Fort Worth 1999, no pet.), we need not

decide whether Campbell’s reinstatement motion was sufficient to challenge the




                                          17
inherent-authority dismissal on its merits7 because the trial court afforded her a

hearing on her motion, and we conclude it did not abuse its discretion.

       At the time of dismissal, the case had been pending twenty-four months from

the filing date and twenty-three months from Hiesermann’s appearance date.8 Before

Campbell discharged her counsel and he withdrew, the parties had exchanged

discovery. Although trial had been scheduled for March 2020, Hiesermann moved in

February 2020 to continue that date, in part due to her counsel’s hip surgery and

subsequent recovery but also because Campbell had been attempting settlement with

the insurance adjuster but was having trouble working out medical-lien and attorney’s-

fees issues. Not only did the trial court grant the continuance, it sua sponte extended

the trial date twice, to a date over a year after the initially set trial date. During that

time, in October 2020, Campbell responded to counsel’s inquiry regarding deposition

dates, but he could not schedule the deposition at her requested time. 9


       7
        Cf. Brown v. Sanders, No. 02-21-00212-CV, 2022 WL 2071782, at *3 (Tex.
App.—Fort Worth June 9, 2022, no pet.) (mem. op.) (holding, in a dismissal
grounded upon a trial-court letter allowing dismissal under Rule 165a(1) and (2) in
addition to trial court’s inherent authority, that “[b]ecause the dismissal order did not
specify the grounds for dismissal, Appellants were required to address and negate all
three possible independent dismissal grounds in their reinstatement motion and on
appeal”).
       8
        Thus, the case had not been disposed of within the Texas Supreme Court’s
guidelines for disposition of cases. See Tex. R. Jud. Admin. 6.1(a)(1), reprinted in Tex.
Gov’t Code Ann., tit. 2, subtit. F app.
       9
        This court has recognized that a party cannot rely on the fact of the pandemic,
alone, to justify delay or missing certain deadlines. See, e.g., Ortiz v. Rodriguez, No. 02-

                                            18
      Accordingly, although the record thus shows that the case had been pending

for twenty-four months before dismissal, Campbell was inactive and unresponsive

only for about six of those months: from October 2020 through April 2021. In fact,

for the first year, even after firing her counsel, she was attempting to settle with the

insurance company. On the other hand, Campbell did not conduct her own discovery

and after October 2020, wholly failed to communicate with or respond to

Hiesermann’s counsel, resulting in her missing two scheduled depositions.

Additionally, Campbell did not seek her own trial setting, and her six-month inactivity

occurred in the face of a new and unextended trial setting for April 2021.




20-00388-CV, 2021 WL 4472623, at *4 (Tex. App.—Fort Worth Sept. 30, 2021, pet.
denied) (mem. op.) (“Ortiz fails to explain how the pandemic affected his ability to
timely serve the parties or to seek alternate service.”); W. Harwood 334B Land Tr. v.
Clement, No. 02-20-00216-CV, 2021 WL 1229973, at *8 (Tex. App.—Fort Worth
Apr. 1, 2021, no pet.) (mem. op.) (holding that nothing in record showed pandemic
hindered party’s ability to take non-court-related steps to redeem property interest);
Jones v. White, No. 02-20-00198-CV, 2020 WL 5666564, at *1 (Tex. App.—Fort Worth
Sept. 24, 2020, no pet.) (mem. op.) (“[T]he fact of the pandemic, standing alone, is not
a reasonable explanation for a missed appellate deadline.”). But neither do we
discount the impact of the COVID-19 pandemic on the courts. Not only may we
judicially notice the numerous Texas Supreme Court emergency orders governing in-
person court proceedings during this time, but we may also judicially notice the
regional presiding judge’s January 10, 2021 refusal to approve the local administrative
district judge’s recertification of an in-person operating plan for Tarrant County:
http://access.tarrantcounty.com/content/dam/main/criminal-
courts/Documents/RE-CERTIFICAITON.pdf.

      Here, nothing in the record indicates that the trial court’s sua sponte orders
continuing the trial settings should be attributed to Campbell.


                                          19
      At the hearing on her reinstatement motion, Campbell informed the trial judge

of her mental-health problems, contending that she had made a mistake in discharging

her attorney and that she “didn’t realize either how serious the deposition is.” She was

“completely overwhelmed” and “really didn’t know what [she] was doing.” The trial

judge was able to view and judge Campbell’s testimony regarding whether her reasons

for her lack of responsiveness were reasonable. He was not required to rely solely on

her conclusory assertions that her mental status rendered her unable to move forward

with the case, especially in light of the suit’s history. Cf. Nguyen, 2021 WL 3796082, at

*10 (concluding that trial court was not required to believe counsel’s reason for not

responding to discovery in light of past conduct). 10 Accordingly, we conclude that the

trial court did not abuse its discretion by granting Hiesermann’s motion to dismiss

and finding that Campbell had not shown good cause for reinstating the case. We

therefore overrule Campbell’s complaint about both.

                              V. Additional Complaints

      Campbell argues that the trial judge was biased against her and had

predetermined the case’s outcome. Campbell did not raise such a complaint in the

trial court, nor has she pointed on appeal to any incurable conduct showing “a deep-

seated favoritism or antagonism that would make fair judgment impossible.” Dow

Chem. Co. v. Francis, 46 S.W.3d 237, 240 (Tex. 2001); Jacquot v. Coker, No. 14-20-00123-

       Campbell did not preserve any complaint about the trial court’s exclusion of
      10

her profferred medical records. See Tex. R. Evid. 103(a)(2) (requiring offer of proof
when evidence is excluded unless content apparent from context).

                                           20
CV, 2022 WL 1180138, at *11 (Tex. App.—Houston [14th Dist.] Apr. 21, 2022, no

pet.) (mem. op. on reh’g). Accordingly, we overrule this argument.

      Campbell also contends that her trial counsel was ineffective. But “[i]t is well

established that the doctrine of ineffective assistance of counsel does not extend to

. . . civil cases” in which a party does not have a constitutional or statutory right to

counsel.11 E.g., Burns v. White, No. 14-20-00646-CV, 2022 WL 2311621, at *4 (Tex.

App.—Houston [14th Dist.] June 28, 2022, no pet. h.) (mem. op.). Therefore, we

overrule this argument as well.

                                   VI. Conclusion

      Having overruled Campbell’s appellate issues, we affirm the trial court’s

judgment.

                                                      /s/ Wade Birdwell

                                                      Wade Birdwell
                                                      Justice

Delivered: August 18, 2022




       Moreover, part of Campbell’s ineffectiveness argument is directed to alleged
      11

omissions that occurred while counsel did not represent her––after the trial court
allowed counsel to withdraw and before he filed the reinstatement motion on
Campbell’s behalf.

                                          21